Exhibit 10.5

 

TENTH AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

This Tenth Amendment to Employment Agreement (this “Amendment”) is made as of
June 14, 2019, by and between James E. Sharp (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).

 

WHEREAS, the Employers and the Executive entered into that certain Employment
Agreement, dated as of September 1, 2012, as amended (the “Employment
Agreement”), pursuant to which the Executive is currently employed by the
Employers; and

 

WHEREAS, the Employers and the Executive mutually desire to amend certain
provisions of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      The recitals contained in this Amendment
are hereby incorporated into, and made an integral part of, this Amendment.  All
defined terms used herein that are not otherwise defined shall have the same
meaning ascribed to them in the Employment Agreement.

 

2.                                      The third and fourth sentences of
Section 4(b) of the Employment Agreement are hereby amended and restated in
their entirety as follows:

 

“In addition, the Executive (or his authorized representative or estate) shall
also be entitled to receive the pro rata portion of Executive’s target annual
cash incentive compensation for the year in which the Date of Termination
occurs, determined by multiplying such target annual cash incentive compensation
by a fraction, the numerator of which equals the number of days the Executive is
employed by the Employers during such year to the Date of Termination, and the
denominator of which equals 365 (the “Pro-Rated Bonus”). The Pro-Rated Bonus
shall be paid in a lump sum within 60 days of the Date of Termination.”

 

3.                                      The second sentence of Section 4(c) of
the Employment Agreement is hereby amended and restated in its entirety as
follows:

 

“The Employers shall also pay the Executive the Pro-Rated Bonus in a lump sum
within 60 days of the Date of Termination.”

 

--------------------------------------------------------------------------------



 

4.                                      The reference to “monthly employer
contribution that the Employers made” in Section 4(c)(iii)(A) of the Employment
Agreement is hereby deleted and replaced with the following:

 

“monthly payment made”

 

5.                                      The second sentence of Section 5(b) of
the Employment Agreement is hereby amended and restated in its entirety as
follows:

 

“The Employers shall also pay the Executive the Pro-Rated Bonus in a lump sum
within 60 days of the Date of Termination.”

 

6.                                      The reference to “monthly employer
contribution that the Employers made” in Section 5(b)(ii) of the Employment
Agreement is hereby deleted and replaced with the following:

 

“monthly payment made”

 

7.                                      All other provisions of the Employment
Agreement shall remain in full force and effect according to their respective
terms, and nothing contained herein shall be deemed a waiver of any right or
abrogation of any obligation otherwise existing under the Employment Agreement
except to the extent specifically provided for herein.

 

8.                                      This Amendment shall be binding on all
successors and permitted assigns of the parties hereof.

 

9.                                      The enforceability or invalidity of any
provision of this Amendment shall not affect the enforceability or validity of
any other provision.

 

10.                               The Employers and the Executive hereby ratify
and confirm their respective obligations under the Employment Agreement, as
modified by this Amendment. If any inconsistency exists or arises between the
terms of the Employment Agreement and the terms of this Amendment, the terms of
this Amendment shall prevail.

 

11.                               This Amendment, and the Employment Agreement,
as amended hereby, is a Texas contract and shall be construed under and be
governed in all respects by the laws of the State of Texas, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Fifth Circuit.

 

12.                               This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

TIER REIT, INC.

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

Chief Executive Officer

 

 

 

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James E. Sharp

 

James E. Sharp

 

 

[Signature Page to Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------